- Generated by Clanahan, Beck & Bean, PC for SEC Fiiling UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A (Amendment No. 1) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 000-24970 All-American Sportpark, Inc. (Exact name of registrant as specified in its charter) Nevada 88-0203976 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 6730 South Las Vegas Boulevard Las Vegas, NV 89119 (Address of principal executive offices) (702) 798-7777 (Registrants telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ¨ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes  No x The number of shares of Common Stock, $0.001 par value, outstanding on September 30, 2010 was 4,522,123 shares. Explanatory Note This Amendment No. 1 to the Form 10-Q of All American SportPark, Inc. (the "Company") for the third quarter ended September 30, 2010 is being filed to restate the financial statements and related disclosures as a result of a determination by the Company that amounts received from the Callaway Golf Company ("Callaway") under its customer agreement entered into in June 2009 were not accounted for properly. The original accounting and effects of the resulting adjustments are as follows: · The $750,000 received from Callaway for operating expenses of the Company under the customer agreement, which was originally recorded as deferred marketing revenue has been restated to be an offset to the general and administrative expenses of the Company. This resulted in a reduction of such expenses by $750,000. · The $554,552 received from Callaway for range and other leasehold improvements, which was originally recorded as deferred marketing revenue and property and equipment has been reversed. This contribution from Callaway equaled the expenditures for the property and equipment. Accordingly, this resulted in no value being included in the Company's balance sheet for such leasehold and range improvements. · As a result of the elimination of deferred marketing revenue, the Company's revenues were decreased by the amount of amortized marketing revenue that was recorded. In addition, depreciation expense related to the property and equipment was reduced. · There is a change to the non-controlling interest based on a change in the recording of the $750,000, which increases the non-controlling interest for 2009 and the original calculations for non-controlling interest recorded in 2009 was incorrect. All-American Sportpark, inc . Form 10-Q Index Page Number Part I: Financial Information Item 1. Condensed Consolidated Financial Statements Condensed Consolidated Balance Sheets September 30, 2010 (unaudited) and December 31, 2009 (Restated) 1 Condensed Consolidated Statements of Operations (unaudited) For the Three and Nine Months Ended September 30, 2010 and 2009 (restated) 3 Condensed Consolidated Statements of Cash Flows (unaudited) For the Nine Months Ended September 30, 2010 and 2009 (restated). 4 Notes to Condensed Consolidated Financial Statements (unaudited) Item 2. Managements Discussion and Analysis of Financial Condition And Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures about Market Risk 24 Item 4. Controls and Procedures 25 Part II: Other Information Item 1. Legal Proceedings 26 Item 1A. Risk Factors 26 Item 2. Changes in Securities 2 6 Item 3. Defaults Upon Senior Securities 2 6 Item 4. (Removed and Reserved) 26 Item 5. Other Information 26 Item 6. Exhibits 26 Signatures 27 PART 1  FINANCIAL INFORMATION Item 1 Financial Statements All-American SportPark, Inc. Condensed Consolidated Balance Sheets September 30, December 31, (Unaudited) (Restated) Assets Current assets: Cash $ $ 272,750 Accounts receivable 4,033 1,193 Prepaid expenses and other Total current assets 100,213 297,735 Property and equipment, net of accumulated depreciation of $762,881 and $689,006, respectively 781,370 691,895 Total Assets $ 881,583 $ 989,630 Liabilities and Stockholders' (Deficit) Current liabilities: Accounts payable and accrued expenses $ 200,126 $ 154,091 Current portion of notes payable related parties Current portion due to related parties 1,145,576 1,089,040 Current portion of capital lease obligation 22,415 - Accrued interest payable - related party Total current liabilities 9,500,930 9,159,959 Long-term liabilities: Long-term portion of capital lease obligation - Deferred rent liability Total long-term liabilities 757,981 690,636 Stockholders' (deficit): Preferred stock, Series "B", $0.001 par value, 10,000,000 shares authorized, no shares issued and outstanding as of September 30, 2009 and December 31, 2008, respectively - - Common stock, $0.001 par value, 50,000,000 shares authorized, 4,522,123, and 3,570,000 shares issued and outstanding as of September 30, 2010 and December 31, 2009, respectively Additional paid-in capital 14,387,972 14,274,669 1 Accumulated (deficit) (24,013,756) (23,398,530) Total All-American SportPark, Inc. stockholders' (deficit) Noncontrolling interest in net assets of subsidiary Total stockholders' deficit (9,377,328) Total Liabilities and Stockholders' (Deficit) $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 2 ALL-AMERICAN SPORTPARK, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the Three Months Ending For the Nine Months Ending September 30, 2010 September 30, 2010 (Restated) (Restated) Revenue $ 401,728 $ 467,981 $ 1,414,303 $ 1,577,490 Revenue - Related Party 39,012 39,012 117,936 117,936 Total Revenue 1,695,426 Cost of revenue 184,638 216,229 537,808 670,120 256,102 290,764 994,431 Expenses: General and administrative expenses 402,588 (342,200) 1,158,574 Depreciation and amortization 26,750 24,421 73,875 64,848 Total expenses 429,338 (317,779) 1,232,449 483,810 Income (loss) from operations 541,496 Other income (expense): Interest expense (344,654) Interest income 8 53 25 53 Other income (expense) - - 2,538 Total other income (expense) (342,063) Net income (loss) 199,433 Net income (loss) attributable to noncontrolling interests 359,591 362,956 Net income (loss) attributable to All-American SportPark, Inc. $ (163,523) Net income (loss) per share - basic and fully diluted $ Weighted average number of common shares outstanding - basic and fully diluted 3,570,000 3,570,000 The accompanying notes are an integral part of these condensed consolidated financial statements 3 ALL-AMERICAN SPORTPARK, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the Nine Months Ending September 30, 2010 Cash flows from operating activities (Restated) Net (loss) $ $ 199,433 Adjustments to reconcile net (loss) to net cash (used) in operating activities: Depreciation expense 73,875 64,848 Changes in operating assets and liabilities: Accounts receivable Prepaid expenses and other 17,311 Accounts payable and accrued expenses 46,035 64,825 Deferred rent liability 123,699 Accrued interest payable - related party 260,699 324,847 Net cash (used) by operating activities 772,635 Cash flows from investing activities Purchase of property and equipment - Net cash used by operating activities - Cash flows from financing activities Bank overdrafts - Proceeds (payments) from related parties 56,535 Payments on capital lease obligation - Proceeds from notes payable - related parties 139,082 30,000 Payments on notes payable - related party Net cash provided (used) by financing activities 113,202 Net increase (decrease) in cash 349,821 Cash - beginning 272,750 - Cash - ending $ 89,699 $ 349,821 Supplemental disclosures: Interest paid $ 361,938 $ 1,221 Income taxes paid $ - $ - Schedule of non-cash investing and financing activities Assumption of capital lease obligation $ 99,000 $ - Stock issued for Accrued Interest $ 114,255 $ - The accompanying notes are an integral part of these condensed consolidated financial statements. 4 All-American Sportpark, Inc. Notes to Condensed Consolidated Financial Statements (Unaudited) Note 1  Basis of presentation The condensed consolidated interim financial statements included herein, presented in accordance with United States generally accepted accounting principles and stated in US dollars, have been prepared by All-American SportPark, Inc. (the Company), without audit, pursuant to the rules and regulations of the Securities and Exchange Commission. Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted pursuant to such rules and regulations, although the Company believes that the disclosures are adequate to make the information presented not misleading. These statements reflect all adjustments, consisting of normal recurring adjustments, which, in the opinion of management, are necessary for fair presentation of the information contained therein. It is suggested that these consolidated interim financial statements be read in conjunction with the consolidated financial statements of the Company for the year ended December 31, 2009 and notes thereto included in the Company's Amendment No. 1 to the Form 10-K. The Company follows the same accounting policies in the preparation of consolidated interim reports. Results of operations for the interim periods may not be indicative of annual results. Certain reclassifications have been made in prior periods financial statements to conform to classifications used in the current period. Note 2  Going concern As of September 30, 2010, we had an accumulated deficit of $24,013,756. In addition, the Companys current liabilities exceed its current assets by $9,400,717 as of September 30, 2010. These conditions have raised substantial doubt about the Company's ability to continue as a going concern. Although our recent growth has greatly improved cash flows, we nonetheless need to obtain additional financing to fund payment of obligations and to provide working capital for operations. Management is seeking additional financing, and is now looking for a merger or acquisition candidate. It is managements objective to review the acquisition of interests in various business opportunities, which in their opinion will provide a profit to the Company. Management believes these efforts will generate sufficient cash flows from future operations to pay the Company's obligations and working capital needs. There is no assurance any of these transactions will occur. The financial statements do not include any adjustments relating to the recoverability and classification of asset carrying amounts or the amount and classification of liabilities that might result should the Company be unable to continue as a going concern. 5 Note 3 – Recent accounting Policies The FASB Accounting Standards Codification is the single official source of authoritative, nongovernmental, U.S. GAAP, in addition to guidance issued by the Securities and Exchange Commission. This codification is designed to simplify U.S. GAAP into a single, topically ordered structure. The Consolidation of Variable Interest Entities addresses the effect of the elimination of the qualifying special-purpose entity concept of “Accounting for Transfers of Financial Assets.” This also amends the accounting and disclosure requirements of FASB to enhance the timeliness and usefulness of information about a company’s involvement in a variable interest entity. In accordance with accounting standards “Accounting for Transfers of Financial Assets”, the objective eliminates the concept of special-purpose entity, requiring the reporting entity to provide more information about sales of securitized financial assets and similar transactions, particularly if the seller retains some risk to the assets, changes the requirements for the de-recognition of financial assets, and provides for the sellers of the assets to make additional disclosures. In accordance with accounting standards concerning “The Fair Value Option for Financial Assets and Financial Liabilities” relates to providing guidance on when the volume and level of activity for the asset or liability have significantly decreased and identifying transaction s that are not orderly.
